            Case 2:19-cv-03285-JS Document 6 Filed 08/20/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HMC INCORPORATED, et al.                     :         CIVIL ACTION
                                              :
    v.                                        :         No. 19-3285
                                              :
 COMPLETE BUSINESS SOLUTIONS                  :
 GROUP, INC. et al.                           :

                                         ORDER

         AND NOW, this 20th day of August, 2019, it is ORDERED oral argument on Defendant

Complete Business Solutions Group, Inc.’s Motion to Dismiss (Document 5) will be held on

September 19, 2019, at 10:00 a.m. in Courtroom 14B.



                                                       BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                       Juan R. Sánchez, C.J.
